Exhibit 10.1

INTERNATIONAL TEXTILE GROUP, INC.

2008 EQUITY INCENTIVE PLAN

1. Purpose. The purpose of this International Textile Group, Inc. 2008 Equity
Incentive Plan (the “Plan”) is to assist International Textile Group, Inc., a
Delaware corporation (the “Company”) and its Subsidiaries and Affiliates in
attracting, retaining, and rewarding high-quality executives, employees, and
other persons who provide services to the Company and/or its Affiliates and
Subsidiaries, by enabling these persons to acquire or increase a proprietary
interest in the Company.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof:

(a) “Affiliate” means an entity which is not a Subsidiary, but in which the
Company has an equity interest, provided, however, that no entity will be
considered an Affiliate for purposes of an Award of Options or SARs to an
employee of the entity unless the Stock would be considered “service recipient
stock,” within the meaning of Code Section 409A, in the context of such an
Award.

(b) “Award” means an award under the Plan of Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units or Other
Stock-Based Awards granted under the Plan.

(c) “Beneficiary” means the person(s), trust(s) or estate who or which by
designation of the Participant in his or her most recent written beneficiary
designation filed with the Company or by operation of law succeeds to the rights
and obligations of the Participant under the Plan and Award agreement upon such
Participant’s death.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means, unless otherwise defined in an Award agreement or in an
Employment Agreement:

(1) the commission by the Participant of (i) a felony or (ii) any serious crime
involving fraud, dishonesty or breach of trust;

(2) gross negligence or intentional misconduct by the Participant with respect
to the Company or any affiliate thereof or in the performance of his duties to
the Company or any affiliate thereof;

(3) failure to follow a reasonable, lawful and specific direction of the
President and CEO of the Company, his delegate, any superior officer of the
Company or any other person to whom the Participant reports, directly or
indirectly;

(4) failure by the Participant to cooperate in any corporate investigation, or



--------------------------------------------------------------------------------

(5) breach by the Participant of any material provision of an employment
agreement entered into between the Company or its subsidiaries and the
Participant, which breach is not corrected by the Participant within ten
(10) calendar days after receipt by the Participant of written notice from the
Company or Affiliate of such breach.

For purposes of this definition, no act or failure to act by the Participant
shall be considered “intentional” unless done or omitted to be done by the
Participant in bad faith and without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or Affiliate.

(f) “Change of Control” means the happening of any of the following events:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”), provided,
however, that for purposes of this Section 2(f), WLR and all WLR Affiliates
together shall be considered a single Person) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of
either (i) the then outstanding shares of Stock (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company; (B) any acquisition by the Company;
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by the Company; or (D) any
acquisition by any corporation pursuant to a transaction described in clauses
(i), (ii) and (iii) of paragraph (3) of this Section 2(f); or

(2) Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided, however, that any individual becoming a director
subsequent to such effective date whose election, or nomination for election by
the stockholders of the Company, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be treated as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(3) Approval by the stockholders of the Company of a reorganization, merger,
share exchange or consolidation (a “Business Combination”), unless, in each case
following such Business Combination: (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote

 

-2-



--------------------------------------------------------------------------------

generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be; (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation Company except to the extent that such Person
owned 25% or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(4) Approval by the stockholders of the Company of (i) a complete liquidation or
dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation with
respect to which, following such sale or other disposition: (A) more than 50%
of, respectively, the then-outstanding shares of common stock of such
corporation and the combined voting power of the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be; (B) less than 25% of,
respectively, the then outstanding shares of common stock of such Company and
the combined voting power of the then outstanding voting securities of such
Company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of the Company or such Company), except
to the extent that such Person owned 25% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities prior to the sale or
disposition; and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board; or

(5) A redemption by the Company of 25 percent (25%) or more of the stock owned,
as of April 1, 2008, by WLR and all WLR Affiliates.

 

- 3 -



--------------------------------------------------------------------------------

(g) “Change of Control Price” means the greater of (i) the highest Fair Market
Value of a share of the underlying Stock during the 60-day period ending on the
date of the Change of Control, and (ii) the highest price per share of Stock
paid to holders of Stock in any transaction (or series of transactions)
constituting or resulting from the Change of Control, provided, however, that,
in the case of ISOs, unless the Committee otherwise provides, such price will be
based only on transactions occurring on the date on which the ISOs are cashed
out and that the Change of Control Price paid with respect to any Option shall
not exceed the price permitted to be paid under Section 409A of the Code without
causing the Option to be treated as non-qualified deferred compensation subject
to Section 409A of the Code.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations or other guidance thereunder and successor
provisions and regulations thereto.

(i) “Commission” means the Securities and Exchange Commission or any successor
agency.

(j) “Committee” means the Compensation Committee of the Board, or its delegate.

(k) “Common Stock” means the common stock of the Company, and such other
securities as may be substituted (or resubstituted) for Common Stock pursuant to
Section 13(d) hereof.

(l) “Company” means International Textile Group, Inc. or any successor thereto.

(m) “Convertible Preferred Stock” means preferred stock of the Company that is
convertible into Common Stock.

(m) “Disability” or “ Disabled” means the absence of the Participant from the
Participant’s duties with the Company on a full time basis for 180 consecutive
days as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company, the
administrator of its disability plan or plans or its insurers and reasonably
acceptable to the Participant or the Participant’s legal representative.

(n) “Effective Date” means April 1, 2008.

(o) “Eligible Employee” means such employees of the Company and its Subsidiaries
or Affiliates, including each Executive Officer and employees who may also be
directors of the Company, that are selected by the Committee, in its sole
discretion, from time to time to receive an Award under the Plan. An employee on
leave of absence may be considered as still in the employ of the Company,
Subsidiary or Affiliate for purposes of eligibility for participation in the
Plan. Eligible Employees also include members of the Board and Board of
Directors of the Company’s parent, International Textile Holdings, Inc., who are
not employees of the Company, its Subsidiaries or its Affiliates or of a WLR
Affiliate, provided, however, that members of the Board of Directors of
International Textile Holdings, Inc. who are not otherwise Eligible Employees
shall be Eligible Employees only for so long as International Textile Holdings,
Inc. is the majority owner of the Company’s capital stock.

 

- 4 -



--------------------------------------------------------------------------------

(p) “Employment Agreement” means, with respect to any Participant, any written
agreement executed by the Participant and the Company, Subsidiary or Affiliate
setting forth the specific terms and conditions of the Participant’s employment
with the Company, Subsidiary or Affiliate.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(r) “Executive Officer” means an executive officer of the Company as defined
under the Exchange Act.

(s) “Fair Market Value” means, on any date, (i) with respect to Common Stock,
except as otherwise provided below, the average of the opening and closing sales
prices of the Common Stock on the exchange on which the Common Stock is traded
on that date, or if no prices are reported on that date, on the last preceding
date on which such prices of the Common Stock are so reported, and (ii) with
respect to Convertible Preferred Stock or Common Stock in the event that it is
not publicly traded at the time a determination of its value is required to be
made hereunder, the fair market value determined by the Committee in such manner
as it deems appropriate, consistent with generally applicable accounting
principles and applicable legal and regulatory standards, including Treasury
regulations and other guidance under Code Section 409A for Awards of Options or
SARs so that such Options or SARs shall not constitute deferred compensation
subject to Code Section 409A.

(t) “Good Reason” means the Termination of Employment by the Participant for any
of the following reasons:

(1) involuntary reduction in the Participant’s Base Salary unless such reduction
occurs simultaneously with a reduction in officers’ salaries generally
applicable on a company-wide basis;

(2) involuntary discontinuance or reduction in bonus award opportunities for the
Participant under the Company’s incentive or bonus plan unless a generally
applicable company-wide reduction or elimination of all officers’ bonus awards
occurs simultaneously with such discontinuance or reduction;

(3) involuntary discontinuance of the Participant’s participation in any
employee benefit plans maintained by the Company, Subsidiary or Affiliate unless
such plans are discontinued by reason of law or loss of tax deductibility to the
Company, Subsidiary or Affiliate with respect to contributions to such plans, or
are discontinued as a matter of Company policy applied equally to all
participants in such plans that are in the same classification of employees as
the Participant;

 

- 5 -



--------------------------------------------------------------------------------

(4) failure to obtain an assumption of the Company’s, Subsidiary’s or
Affiliate’s obligations under the Participant’s Employment Agreement by any
successor to the Company, Subsidiary or Affiliate (as applicable), regardless of
whether such entity becomes a successor as a result of a merger, consolidation,
sale of assets, or other form of reorganization, except when the rights and
obligations of the Company, Subsidiary or Affiliate under such Employment
Agreement are vested in the successor by operation of law;

(5) involuntary relocation of the Participant’s primary office as specified in
the applicable Award agreement to a location more than fifty (50) miles from the
location of that office; and

(6) material reduction of the Participant’s duties in effect on the effective
date of the Participant’s most current Employment Agreement, provided, however
that a change in title or reporting line will not constitute Good Reason unless
such change is coupled with a material reduction in the actual duties of the
Participant.

(u) “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto.

(v) “Management Objectives” means the measurable performance objective(s) for
the Company or any Subsidiary, Affiliate or any unit, division, geographic
region, or function thereof or any individual that may be established by the
Committee for a Performance Period with respect to any performance-based Awards
made under the Plan, including Options, SARs, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units and Other Stock-Based Awards.
Management Objectives may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of the Affiliate, Subsidiary, division, department, geographic region or
function within the Company in which the Participant is employed. The Management
Objectives for Awards that are intended to constitute “performance-based”
compensation within the meaning of Section 162(m) of the Code will be based on
more or more of the following criteria: earnings per share; total shareholder
return; operating income; net income; cash flow; free cash flow; return on
equity; return on capital; return on assets; revenue growth; earnings before
interest, taxes, depreciation and amortization (“EBITDA”); earnings before
interest and taxes (“EBIT”); earnings before interest, taxes, depreciation,
amortization and rent (“EBITDAR”); EBIT, EBITDA or EBITDAR as a percent of
revenue; stock price; debt-to-capital ratio; stockholders’ equity per share;
operating income as a percent of revenue; gross profit as a percent of revenue;
selling, general and administrative expenses as a percent of revenue; operating
cash flow; pre-tax profit; orders; revenue; customer value; restructuring costs
and/or timeline; capital expenditures budget and/or timeline; manufacturing cost
or expense; start-up cost or expense; greenfield start-up cost and/or timeline;
business integration cost and/or timeline; project cost and/or timeline;
economic value added (“EVA”); compliance with safety standards or other aspects
of safety performance; satisfaction of requisite conditions for filing of Form
S-1 (whether or not such filing is made); regulatory compliance (e.g., timely
completion of securities or other filings or compliance with requirements of the
Sarbanes-Oxley Act of 2002);or any of the foregoing criteria adjusted in a
manner prescribed within

 

- 6 -



--------------------------------------------------------------------------------

the time permitted under Section 162(m) of the Code by the Committee (i) to
exclude one or more specified components of the calculation thereof or (ii) to
include one or more other specified items, including, but not limited to,
exclusions under subsection (i) or inclusions under subsection (ii) designed to
reflect changes during the Performance Period in generally accepted accounting
principles or in tax rates, currency fluctuations, the effects of acquisitions
or dispositions of a business or investments in whole or in part, extraordinary
or nonrecurring items, the gain or loss from claims or litigation and related
insurance recoveries, the effects of impairment of tangible or intangible
assets, or the effects of restructuring or reductions in force or other business
recharacterization activities, income or expense related to defined benefit or
defined contribution pension plans, uninsured losses from natural catastrophes
or political and legal developments affecting the Company’s business (including
losses as a result of war, terrorism, confiscation, expropriation, seizure, new
regulatory requirements, business interruption or similar events).

(w) “Nonqualified Stock Option” means any Option that is not an Incentive Stock
Option.

(x) “Option” means a right, granted to a Participant under Section 7 hereof, to
purchase Common Stock or Convertible Preferred Stock at a specified price during
specified time periods.

(y) “Other Stock-Based Award” means an Award made pursuant to Section 12.

(z) “Participant” means an Eligible Employee who has been granted an Award under
the Plan that remains outstanding, including a person who is no longer an
Eligible Employee.

(aa) “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established by the Committee pursuant to
Section 11 of this Plan within which the Management Objectives relating to such
Performance Share or Performance Unit are to be achieved.

(bb) “Performance Share” means a bookkeeping entry that records the equivalent
of one share of Common Stock or Convertible Preferred Stock awarded pursuant to
Section 11 of this Plan.

(cc) “Performance Unit” means a bookkeeping entry that records a unit awarded
pursuant to Section 11 of this Plan that has a value specified in the agreement
evidencing the Award.

(dd) “Plan” means the International Textile Group, Inc. 2008 Equity Incentive
Plan, as set forth herein and as the same may be amended from time to time.

(ee) “Restricted Stock” means Common Stock or Convertible Preferred Stock
awarded to a Participant in accordance with the provisions of Section 9 of the
Plan.

 

-7-



--------------------------------------------------------------------------------

(ff) “Restricted Stock Units” or “RSUs” means an Award made pursuant to
Section 10 of this Plan of the right to receive shares of Common Stock or
Convertible Preferred Stock at the end of a specified Restriction Period.

(gg) “Spread Value” means, with respect to a share of Stock subject to an Award,
an amount equal to the excess of the Fair Market Value, on the date such value
is determined, over the Award’s exercise or grant price, if any.

(hh) “Stock” means Common Stock, Convertible Preferred Stock or both types of
stock of the Company, whichever is applicable.

(hh) “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Section 8.

(ii) “Subsidiary” shall have the meaning set forth in Code Section 424(f).

(jj) “Termination of Employment” means the voluntary or involuntary termination
of a Participant’s employment with the Company, a Subsidiary or an Affiliate for
any reason, including death, Disability, or retirement. With respect to an
Eligible Employee who is such solely by virtue of his service on the Board,
“Termination of Employment” means the Eligible Employee’s cessation of service
on the Board. The Committee, in its sole discretion, shall determine whether a
Termination of Employment is a result of Disability, and shall determine whether
military or other government or eleemosynary service constitutes a Termination
of Employment. To the extent necessary, a “Termination of Employment” will be
limited to those circumstances that constitute a “separation from service”
within the meaning of Section 409A of the Code.

(kk) “Valuation Date” means each day on which the exchange on which the Common
stock is actively traded is open for business.

(ll) “WLR Affiliate” means any Person which is controlled by WL Ross & Co. LLC
(“WLR”) or any fund managed by WLR or in which WLR or any fund managed by WLR
directly or indirectly owns fifteen percent (15%) or more of the outstanding
equity interests of such Person, other than the Company and any of the Company’s
subsidiaries or any Person in which the Company directly or indirectly owns
fifteen percent (15%) or more of the outstanding equity interests.

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to: interpret the provisions of the
Plan; select Eligible Employees to become Participants; make Awards; determine
the type, number and other terms and conditions of, and all other matters
relating to, Awards; prescribe Award agreements (which need not be identical for
each Participant); adopt, amend and rescind rules and regulations for the
administration of the Plan; construe and interpret the Plan and Award agreements
and correct defects, supply omissions or reconcile inconsistencies

 

- 8 -



--------------------------------------------------------------------------------

therein; and make all other decisions and determinations as the Committee may
deem necessary or advisable for the administration of the Plan. Except as
otherwise determined by the Board, unless the context otherwise requires, all
actions and determinations that the Plan contemplates that the Board may take
may be taken by the Committee in its stead.

(b) Manner of Exercise of Committee Authority. Any action of the Committee shall
be final, conclusive and binding on all persons, including the Company,
Affiliates, Subsidiaries, Participants, Beneficiaries, transferees under
Section 13(c) hereof or other persons claiming rights from or through a
Participant, and shareholders. The Committee shall exercise its authority only
by a majority vote of its members at a meeting or without a meeting by a writing
signed by a majority of its members. The express grant of any specific power to
the Committee, and the taking of any action by the Committee, shall not be
construed as limiting any power or authority of the Committee. The Committee may
delegate to officers or managers of the Company, Affiliates or Subsidiaries, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform administrative functions to the extent permitted under
applicable law. The Committee may appoint agents to assist it in administering
the Plan.

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled, in good faith, to rely or act upon any report or other information
furnished to it, him or her by any Executive Officer, other officer or employee
of the Company, a Subsidiary or Affiliate, the Company’s independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee and any officer or employee of the Company or a
Subsidiary or Affiliate acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action or determination.

4. Stock Subject to Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 13(d) hereof, (i) the total number of shares of Common Stock
reserved and available for delivery in connection with Awards under the Plan
shall be 3,000,000 (and the total number of such shares of Common Stock with
respect to which ISOs may be granted shall not exceed 3,000,000), and (ii) the
total number of shares of Convertible Preferred Stock reserved and available for
delivery in connection with Awards under the Plan shall be 1,000,000. Any shares
of Stock delivered under the Plan shall consist of authorized and issued or
unissued shares. Subject to the adjustments provided in Section 13(d) hereof, no
contraction of the number of shares of Common Stock or Convertible Preferred
Stock outstanding will affect the validity or enforceability of any Awards then
outstanding.

(b) Application of Limitation to Grants of Awards. No Award may be granted if
the number of shares of Stock to be delivered in connection with such Award
exceeds the number of shares of Stock of the same type remaining available under
the Plan minus the

 

- 9 -



--------------------------------------------------------------------------------

number of shares of Stock of that type issuable in settlement of or relating to
then-outstanding Options or other Awards with respect to which grants have been
made but shares of Stock have not yet been delivered. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting and make adjustments if the number of shares of Stock actually
delivered differs from the number of shares previously counted in connection
with an Award. Awards initially granted with respect to Convertible Preferred
Stock shall not reduce the reserve for Common Stock unless and until the
Convertible Preferred Stock is converted to Common Stock.

(c) Availability of Shares Not Delivered under Awards. Shares of Stock subject
to an Award under the Plan which Award is canceled, expired, forfeited or
otherwise terminated without a delivery of Stock to the Participant or with the
return to the Company of Stock previously delivered, including the number of
shares of Stock surrendered in payment of any taxes relating to any Award,
hereof will again be available for Awards under the Plan, except that if any
such shares of Stock could not again be available for Awards to a particular
Participant under any applicable law or regulation, such shares of Stock shall
be available exclusively for Awards to Participants who are not subject to such
limitation. Notwithstanding the foregoing, (i) (A) shares of Stock tendered in
payment of the exercise price of an Option, (B) shares of Stock withheld by the
Company to satisfy any tax withholding obligation with respect to an Award, and
(C) shares of Stock that are repurchased by the Company on the open market with
the proceeds of the exercise of an Option, may not again be available for
issuance in connection with Awards under the Plan, and (ii) if the Spread Value
of a SAR is paid in shares of Stock, the shares of Stock representing the
excess, if any, of (A) the number of shares of Stock subject to the SAR over
(B) the number of shares of Stock delivered in payment of the Spread Value may
not again be available for issuance in connection with Awards under the Plan.

5. Eligibility. Awards may be granted under the Plan only to Eligible Employees.

6. Awards – General Terms and Limitations.

(a) Awards Granted at Fair Market Value. The exercise price of an Option and the
grant price of a SAR may not be less than 100% of the Fair Market Value of the
underlying Stock on the date of grant. In addition, to the extent that the value
of an Other Stock-Based Award is based on Spread Value, the grant price for the
Other Stock-Based Award may not be less than 100% of the Fair Market Value of
the underlying Stock on the date of grant. Notwithstanding the foregoing, in
connection with any reorganization, merger, consolidation or similar transaction
in which the Company or any Subsidiary or Affiliate of the Company is a
surviving corporation, the Committee may grant Options, SARs or Other
Stock-Based Awards in substitution for similar awards granted under a plan of
another party to the transaction, and in such case the exercise price or grant
price of the substituted Options, SARs or Other Stock-Based Awards granted by
the Company may equal or exceed 100% of the Fair Market Value of the underlying
Stock on the date of grant reduced by any unrealized gain existing as of the
date of the transaction in the option, stock appreciation right or other award
being replaced.

 

- 10 -



--------------------------------------------------------------------------------

(b) Annual Award Limitation. The total number of shares of Restricted Stock,
RSUs and other shares of Stock subject to or underlying Options, SARs,
Performance Shares, Performance Units and Other Stock-Based Awards awarded to
any Participant during any calendar year or for any other Performance Period may
not exceed 450,000 shares to the extent that the Stock subject to or underlying
the Award is Common Stock or 225,000 shares to the extent that the Stock subject
to or underlying the Award is Convertible Preferred Stock. A Performance Unit
paid to a Participant with respect to any Performance Period may not exceed
$3,500,000 times the number of years in the Performance Period.

(c) Performance-Based Awards. In the discretion of the Committee, any Award
granted pursuant to the Plan may be designated as a performance-based award
intended to qualify, through the application of Management Objectives over a
specified Performance Period, as “performance-based compensation” within the
meaning of Code Section 162(m).

7. Terms of Options.

(a) General. Options may be granted on the terms and conditions set forth in
this Section 7. In addition, the Committee may impose on any Option or the
exercise thereof, at the date of grant, such additional terms and conditions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine, including terms requiring forfeiture of Options in the event of the
Participant’s Termination of Employment and terms permitting a Participant to
make elections relating to his or her Option. Options granted under the Plan
will be in the form of Incentive Stock Options or Nonqualified Stock Options.
The Committee shall (subject to Section 13(i)) retain full power and discretion
to accelerate, waive or modify, at any time, any term or condition of an Option
that is not mandatory under the Plan.

(b) Specific Terms of Options. The Committee is authorized to grant Options to
Participants on the following terms and conditions:

(1) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of the underlying Stock
on the date of grant of such Option.

(2) Vesting. Each Participant shall acquire a nonforfeitable right to Options
awarded to him in accordance with the provisions of the agreement evidencing the
Award of the Options.

(3) Time and Method of Exercise. The Committee shall determine, at the date of
grant or thereafter, the time(s) at which or the circumstances under which an
Option may be exercised in whole or in part (including based on completion of
future service requirements), the methods by which such exercise price may be
paid or deemed to be paid, the form of such payment, including, without
limitation, cash or Stock held for more than six months, and the methods by or
forms in which Stock will be delivered or deemed to be delivered to
Participants. The specific circumstances under which a Participant may exercise
an Option will be set forth in the agreement evidencing the Award of the Option
to the Participant.

 

- 11 -



--------------------------------------------------------------------------------

(4) ISOs. Except as otherwise expressly provided in the Plan, the Committee may
designate, at the time of grant, that the Option is an ISO under Section 422 of
the Code. ISOs may be granted only to those Eligible Employees who are entitled
to acquire incentive stock options from the Company under Code Section 422. The
terms of any ISO granted under the Plan shall comply in all respects with the
provisions of Code Section 422. Anything in the Plan to the contrary
notwithstanding, no term of the Plan relating to ISOs shall be interpreted,
amended or altered, nor shall any discretion or authority granted under the Plan
be exercised, so as to disqualify either the Plan or any ISO under Code
Section 422, unless the Participant has first requested the change that will
result in such disqualification. If any provision of the Plan or any Option
designated by the Committee as an ISO shall be held not to comply with
requirements necessary to entitle such Option to such tax treatment, then
(i) such provision shall be deemed to have contained from the outset such
language as shall be necessary to entitle the Option to the tax treatment
afforded under Section 422 of the Code, and (ii) all other provisions of the
Plan and the Award agreement shall remain in full force and effect. An Option
granted under the Plan will be an ISO only if the agreement evidencing the award
of the Option specifically states that the Option is to be an ISO; if the
Agreement does not so state, the Option will be a Nonqualified Stock Option. In
addition, an Option may be an ISO only if it is awarded within ten years after
the Effective Date.

(5) Term of Options. Options will terminate after the first to occur of the
following:

(i) Expiration of the Option as provided in the applicable Award agreement as
determined by the Committee;

(ii) Termination of the Option Award, as provided for in Section 7(b)(7),
following the Participant’s Termination of Employment; or

(iii) Ten years from the date of grant.

(6) Acceleration/Extension of Exercise Time. The Committee, in its sole
discretion, shall have the right (but shall not in any case be obligated) to
permit purchase of shares of Stock under any Option prior to the time such
Option would otherwise vest under the terms of the applicable Award agreement.
In addition, the Committee, in its sole discretion, shall have the right (but
shall not in any case be obligated) to permit any Option granted under the Plan
to be exercised after its termination date described in Section 7(b)(7), but in
no event later than the last day of the term of the Option as set forth in the
applicable Award agreement. Notwithstanding the foregoing, the Committee will
not extend the exercise period of any Option to the extent that the extension
would cause the Option to be considered nonqualified deferred compensation
subject to the provisions of Section 409A.

 

- 12 -



--------------------------------------------------------------------------------

(7) Exercise of Options Upon Termination of Employment, Death or Disability.
Except as otherwise provided in this Section 7(b)(7) or in or pursuant to
Section 7(b)(6), or as otherwise expressly provided in a Participant’s Award
agreement as authorized by the Committee, the right of the Participant to
exercise Options shall terminate upon the Participant’s Termination of
Employment, regardless of whether or not the Options were vested in whole or in
part on the date of Termination of Employment.

(i) Termination of Employment. Any Option or portion thereof that is not
exercisable on the date of a Participant’s Termination of Employment shall
immediately expire, and any Option or portion thereof which is exercisable on
the date of such Termination of Employment may be exercised during a three-month
period after such date (after which period the Option shall expire), but in no
event may the Option be exercised after its expiration under the terms of the
Award agreement. Notwithstanding the foregoing, if the Participant’s Termination
of Employment is by the Company or an Affiliate for Cause or by the Participant
other than for Good Reason, then any Option or unexercised portion thereof
granted to said Participant shall immediately expire upon such Termination of
Employment.

(ii) Disability or Death of Participant. In the event of the Disability or death
of a Participant under the Plan while the Participant is employed by the Company
or an Affiliate, any Option or portion thereof which is not exercisable on the
date of such Disability or death shall immediately expire, and any Option or
portion thereof which is exercisable on the date of such Disability or death may
be exercised at any time from time to time, within a one-year period after the
date of such Disability or death, by the Participant, the guardian of his
estate, the executor or administrator of his estate or by the person or persons
to whom his rights under the Option shall pass by will or the laws of descent
and distribution (after which period the Option will expire), but in no event
may the Option be exercised after its expiration under the terms of the Award
agreement.

8. Terms of Stock Appreciation Rights.

(a) General. A SAR represents the right to receive a payment, in cash, shares of
Stock or both (as determined by the Committee), equal to the Spread Value on the
date the SAR is exercised. The grant price of a SAR and all other applicable
terms and conditions will be established by the Committee in its sole discretion
and will be set forth in the applicable Award agreement. Subject to the terms of
the applicable Award agreement, a SAR will be exercisable, in whole or in part,
by giving written notice of exercise to the Company, but in no event will a SAR
be exercisable later than the tenth anniversary of the date on which it was
granted.

 

- 13 -



--------------------------------------------------------------------------------

(b) Specific Terms of SARs. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

(1) Term of SARs. SARs will terminate after the first to occur of the following:

(i) Expiration of the SAR as provided in the applicable Award agreement as
determined by the Committee;

(ii) Termination of the SAR Award, as provided for in Section 8(b)(2), following
the Participant’s Termination of Employment; or

(iii) Ten years from the date of grant.

(2) Exercise of Stock Appreciation Rights Upon Termination of Employment, Death
or Disability. Except as otherwise provided in this Section 8(b)(2), or as
otherwise expressly provided in a Participant’s Award agreement as authorized by
the Committee, the right of the Participant to exercise the SAR shall terminate
upon the Participant’s Termination of Employment, regardless of whether or not
the SAR was vested in whole or in part on the date of Termination of Employment.

(i) Termination of Employment. Any SAR or portion thereof that is not
exercisable on the date of a Participant’s Termination of Employment shall
immediately expire, and any SAR or portion thereof which is exercisable on the
date of such Termination of Employment may be exercised during a three-month
period after such date (after which period the SAR shall expire), but in no
event may the SAR be exercised after its expiration under the terms of the Award
agreement. Notwithstanding the foregoing, if the Participant’s Termination of
Employment is by the Company or an Affiliate for Cause or by the Participant
other than for Good Reason, then any SAR or unexercised portion thereof granted
to said Participant shall immediately expire upon such Termination of
Employment.

(ii) Disability or Death of Participant. In the event of the Disability or death
of a Participant under the Plan while the Participant is employed by the Company
or an Affiliate, any SAR or portion thereof which is not exercisable on the date
of such Disability or death shall immediately expire, and any SAR or portion
thereof that is exercisable on the date of such Disability or death may be
exercised at any time from time to time, within a one-year period after the date
of such Disability or death, by the Participant, the guardian of his estate, the
executor or administrator of his estate or by the person or persons to whom his
rights under the SAR shall pass by will or the laws of descent and distribution
(after which period the SAR will expire), but in no event may the SAR be
exercised after is expiration under the terms of the Award agreement.

9. Terms of Restricted Stock Awards.

(a) General. Shares of Restricted Stock may be granted on the terms and
conditions set forth in this Section 9. In addition, the Committee may impose on
any

 

- 14 -



--------------------------------------------------------------------------------

Award of Restricted Stock, at the date of grant, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of shares of Restricted
Stock in the event of the Participant’s Termination of Employment and terms
permitting a Participant to make elections relating to his or her shares of
Restricted Stock. The Committee shall (subject to Section 13(i)) retain full
power and discretion to accelerate, waive or modify, at any time, any term or
condition of an Award of shares of Restricted Stock that is not mandatory under
the Plan. Except in cases in which the Committee is authorized to require other
forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of Delaware law, no
consideration other than services may be required for the grant of any shares of
Restricted Stock.

(b) Vesting. Each Participant shall acquire a nonforfeitable right to shares of
Restricted Stock awarded to him in accordance with the provisions of the
agreement evidencing the Award of the Restricted Stock.

(c) Ownership Rights. Subject to the terms of the Plan, to divestment based on
the forfeiture restrictions applying to an Award of Restricted Stock and to the
other terms of the Award agreement, (i) Restricted Stock granted pursuant to an
Award shall for all purposes be issued and outstanding shares of Common Stock or
Convertible Preferred Stock, and (ii) the Participant shall be the record owner
of the Restricted Stock granted by the Award, shall have the right to vote the
Restricted Stock as Stock on any matter upon which holders of Stock of the same
type are entitled to vote, and shall be entitled to dividends and distributions
on the Restricted Stock which are payable with respect to outstanding shares of
Stock of the same type.

10. Terms of Restricted Stock Units.

(a) Agreement to Grant Stock. Each such grant or sale shall constitute the
agreement by the Company to deliver shares of Common Stock or Convertible
Preferred Stock to the Participant, as determined by the Committee in its sole
discretion, in the future in consideration of the performance of services, but
subject to the fulfillment of such conditions during the Restriction Period as
the Committee may specify.

(b) Exercise Price. Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Fair Market Value of the underlying Stock at the date of grant.

(c) Restrictions. Each such grant or sale shall be subject to such forfeiture
and other restrictions as may be determined by the Committee at the date of
grant, and may provide for the lapse or other modification of such restrictions
in the event of a Change of Control.

(d) Voting and Dividend Rights. While and to the extent that forfeiture
restrictions apply to an Award, the Participant shall have no right to transfer
any rights under his or her Award and shall have no rights of ownership in the
Restricted Stock Units and shall have

 

- 15 -



--------------------------------------------------------------------------------

no right to vote them, but the Committee may, at or after the date of grant,
authorize the payment of dividend equivalents on the shares underlying such
units on either a current or deferred or contingent basis, either in cash, in
additional shares of Stock, or in other rights or property.

11. Performance Shares and Performance Units.

(a) Agreement to Grant Units. Each grant shall specify the number of Performance
Shares or Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors.

(b) Performance Periods. The Performance Period with respect to each Performance
Share or Performance Unit shall be such period of time commencing with the date
of grant as shall be determined by the Committee on the date of grant.

(c) Specification of Performance Goals. Any grant of Performance Shares or
Performance Units shall specify Management Objectives which, if achieved, will
result in payment or early payment of the Award, and each grant may specify in
respect of such specified Management Objectives a minimum acceptable level of
achievement and shall set forth a formula for determining the number of
Performance Shares or Performance Units that will be earned if performance is at
or above the minimum level, but falls short of full achievement of the specified
Management Objectives. The grant of Performance Shares or Performance Units
shall specify that, before the Performance Shares or Performance Units shall be
earned and paid, the Committee must certify that the Management Objectives have
been satisfied.

(d) Time and Form of Payment. Each grant shall specify the time and manner of
payment of Performance Shares or Performance Units that have been earned. Any
grant may specify that the amount payable with respect thereto may be paid by
the Company in cash, in shares of Common Stock or Convertible Preferred Stock or
in any combination thereof and may either grant to the Participant or retain in
the Committee the right to elect among those alternatives.

(e) Limitations on Awards. Any grant of Performance Shares may specify that the
amount payable with respect thereto may not exceed a maximum specified by the
Committee at the Date of Grant. Any grant of Performance Units may specify that
the amount payable or the number of shares of Stock issued with respect thereto
may not exceed maximums specified by the Committee at the date of grant.

(f) Dividend Equivalents. The Committee may, at or after the date of grant of
Performance Shares, provide for the payment of dividend equivalents to the
holder thereof on either a current or deferred or contingent basis, either in
cash, in additional shares of Stock or in other rights or property.

 

- 16 -



--------------------------------------------------------------------------------

12. Other Stock-Based Awards.

(a) Other Stock-Based Awards. The Committee may grant Awards, other than
Options, SARs, Restricted Stock, RSUs, Performance Shares or Performance Units,
that are denominated in, valued in whole or in part by reference to, or
otherwise based on or related to Stock. The purchase, exercise, exchange or
conversion of Other Stock-Based Awards granted under this Section 12 and all
other terms and conditions applicable to the awards will be determined by the
Committee in its sole discretion and will be set forth in the applicable Award
agreement, and all such terms shall comply with the requirements of Code
Section 409A to the extent it is applicable to any such Award.

13. General Provisions.

(a) Change of Control. Notwithstanding any provision of the Plan to the contrary
and unless otherwise provided in the applicable Award agreement, in the event of
any Change of Control:

(1) Any Option carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change of Control and shall remain exercisable and vested for the balance of the
stated term of such Option without regard to any Termination of Employment,
subject only to (i) applicable restrictions set forth in Section 13(b) and
(c) hereof and (ii) the Committee’s right to cancel all Options and, if an
Option in the Committee’s judgment has value based on its exercise price,
provide for a payment of the aggregate spread in the cancelled Options. In
addition, a Participant who is an Executive Officer of the Company and whose
employment is involuntarily terminated by the Company within 60 days after a
Change of Control will be permitted to surrender for cancellation within 60 days
after the Change of Control any Option or portion of an Option to the extent not
exercised and to receive a payment of shares of Stock having an aggregate Fair
Market Value with respect to such Stock on the date the Participant surrenders
the Option equal to the excess, if any, of (i) the Change of Control Price, over
(ii) the exercise price of the Option. The provisions of this Section 13(a)(1)
will not be applicable to any Options granted to a Participant if the Change of
Control results from the Participant’s beneficial ownership (within the meaning
of Rule 13d(3) under the Exchange Act) of Stock or Voting Securities;

(2) Any SARs outstanding as of the date the Change of Control occurs will become
fully vested and will be exercisable in accordance with procedures established
by the Committee. The provisions of this Section 13(a)(2) will not be applicable
to any SARs granted to a Participant if the Change of Control results from the
Participant’s beneficial ownership (within the meaning of Rule 13d(3) under the
Exchange Act) of Stock or Voting Securities;

(3) Any restrictions and other conditions applicable to any Restricted Stock or
Restricted Stock Units held by the Participant will lapse and such Restricted
Stock or Restricted Stock Units will become fully vested as of the date of the
Change of Control;

 

- 17 -



--------------------------------------------------------------------------------

(4) Any Performance Shares or Performance Units held by the Participant relating
to Performance Periods before the Performance Period in which the Change of
Control occurs that have been earned but not paid will become immediately
payable in cash. In addition, any Performance Shares or Performance Units
awarded to a Participant for a Performance Period that has not been completed at
the time of the Change of Control will be deemed satisfied at the target level
for the Performance Period, and payment with respect to the Performance Shares
or Performance Units will be made in cash upon the Change of Control.
Notwithstanding the foregoing, if the Committee in its sole discretion
determines that any Performance Shares or Performance Units awarded would be
considered nonqualified deferred compensation within the meaning of Section 409A
of the Code, and if the Change of Control would not be considered a “change in
control” for purposes of Section 409A of the Code, then a Participant’s
entitlement to payment with respect to the Performance Shares or Performance
Units will be determined as described above in Section 13(a)(4), but payment
with respect to such Performance Shares or Performance Units will be made on the
date originally scheduled for payment or, if earlier, upon the Participant’s
Termination of Employment; and

(5) Any Other Stock-Based Awards that vest solely on the basis of the passage of
time will be treated in connection with a Change of Control in the same manner
as are Awards of Restricted Shares and RSUs, as described in Section 13(a)(3)
above. Other Stock-Based Awards that vest on the basis of satisfaction of
performance criteria will be treated in connection with a Change of Control in
the same manner as are Performance Shares and Performance Units, as described in
Section 13(a)(4) above, except that payment will be made only in shares of
Stock. Notwithstanding the foregoing, if the committee in its sole discretion
determines that any Other Stock-Based Award would be considered nonqualified
deferred compensation within the meaning of Section 409A of the Code, and if the
Change of Control would not be considered a “change in control” for purposes of
Section 409A of the Code, then a Participant’s entitlement to payment with
respect to the Other Stock-Based Award will be determined as described above in
this Section 13(a)(5), but payment with respect to such Other Stock-Based Award
will be made on the date originally scheduled for payment, or, if earlier, upon
the Participant’s Termination of Employment.

(b) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Common Stock or other securities of the Company may in the future be
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.

 

- 18 -



--------------------------------------------------------------------------------

(c) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company, a Subsidiary or an Affiliate),
or assigned or transferred by such Participant otherwise than by will or the
laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and Options, SARs or Other Stock-Based Awards that may be
exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative, except that
Options (other than ISOs), SARs and Other Stock-Based Awards may be transferred
to one or more Beneficiaries or other transferees during the lifetime of the
Participant, and may be exercised by such transferees in accordance with the
terms of such Option, SAR, or Other Stock Based Award but only if and to the
extent such transfers are permitted by the Committee pursuant to the express
terms of an Option, SAR or Other Stock-Based Award agreement (subject to any
terms and conditions which the Committee may impose thereon). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award agreement applicable to such Participant, except as otherwise determined
by the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

(d) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, Convertible Preferred Stock or other
property), capital contribution, recapitalization, forward or reverse split,
reorganization, merger, acquisition, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other corporate
transaction or event affects the Common Stock or Convertible Preferred Stock,
such that an adjustment is determined by the Committee to be appropriate under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number and kind of shares of Common Stock or
Convertible Preferred Stock which may be delivered in connection with Awards
granted thereafter, (ii) the number and kind of shares of Common Stock or
Convertible Preferred Stock subject to or deliverable in respect of Awards and
(iii) the exercise price, grant price or purchase price relating to any Award
and/or make provision for payment of cash or other property in respect of any
outstanding Award. In addition, the Committee is authorized to make such
adjustments in the terms and conditions of, and the criteria included in, Awards
as the Committee deems equitable in recognition of unusual or nonrecurring
events (including, without limitation, events described in the preceding
sentence, as well as acquisitions and dispositions of businesses and assets)
affecting the Company, Subsidiary, Affiliate or any business unit, or the
financial statements of the Company or Subsidiary, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, Subsidiary, Affiliate or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant.

 

- 19 -



--------------------------------------------------------------------------------

(e) Payments and Payment Deferrals. Payment of Awards may be in the form of
cash, Stock, other Awards or combinations thereof as the Committee may
determine, and with such restrictions as it may impose. The Committee, either at
the time of grant or by subsequent amendment, may require or permit deferral of
the payment of Awards under such rules and procedures as it may establish. It
also may provide that deferred settlements include the payment or crediting of
interest or other earnings on the deferred amounts, or the payment or crediting
of dividend equivalents where the deferred amounts are denominated in Stock
equivalents. Notwithstanding the foregoing, no action will be taken or
authorized pursuant to this Section 13(e) to the extent that it would violate
the requirements of Section 409A of the Code or cause any Award of Options or
SARs to be considered to provide for the deferral of compensation within the
meaning of Section 409A of the Code.

The Committee may require that each person acquiring shares of Stock pursuant to
an Award to represent to and agree with the Company in writing that such person
is acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend that the committee deems
appropriate to reflect any restrictions on transfer. All certificates for shares
of Stock or other securities delivered under the Plan will be subject to such
stock transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Commission, any stock
exchange upon which the Common Stock is then listed and any applicable Federal,
state or foreign securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

(f) Award Agreements. Each Award under the Plan will be evidenced by a written
agreement (which need not be signed by the recipient unless otherwise specified
by the Committee or otherwise provided under the Plan) that sets forth the
terms, conditions and limitations for each Award. Such terms may include, but
are not limited to, the term of the Award, vesting and forfeiture provisions,
and the provisions applicable in the event of the recipient’s Termination of
Employment. The Committee may amend an Award agreement, provided that no such
amendment may materially and adversely affect an outstanding Award without the
Award recipient’s consent.

(g) Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary or Affiliate outside of the United
States of America as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the Board,
or the Committee acting pursuant to such authority as may be delegated to it by
the Board, may approve such supplements to or amendments, restatements or
alternative versions of this Plan as it may consider necessary or appropriate
for such purposes, without thereby affecting the terms of this Plan as in effect
for any other purpose, and the secretary or other appropriate officer of the
Company may certify any such document as having been approved and adopted in the
same manner as this Plan. No such special terms, supplements, amendments or
restatements, however, shall include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
stockholders of the Company.

 

- 20 -



--------------------------------------------------------------------------------

(h) Taxes. The Company and any Affiliate or Subsidiary is authorized to withhold
from any payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award. This authority shall
include authority to withhold or receive Stock or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s tax
obligations (not to exceed the minimum statutorily required tax withholding),
either on a mandatory or elective basis in the discretion of the Committee.

(i) Changes to the Plan and Awards. The Board, or the Committee acting pursuant
to such authority as may be delegated to it by the Board, may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan, provided that, without the consent of an affected
Participant, except as otherwise contemplated by the Plan or the terms of an
Award agreement, no such Board or Committee action may materially and adversely
affect the rights of a Participant under any previously granted and outstanding
Award. Except as otherwise provided in the Plan, the Committee may waive any
conditions or rights under, or amend, alter, suspend, discontinue or terminate
any Award theretofore granted and any Award agreement relating thereto, provided
that, without the consent of an affected Participant, except as otherwise
contemplated by the Plan or the terms of an Award agreement, no Committee action
may materially and adversely affect the rights of such Participant under such
Award.

(j) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Employee or
Participant the right to continue as an Eligible Employee or Participant or in
the employ or service of the Company, a Subsidiary or an Affiliate,
(ii) interfering in any way with the right of the Company, Subsidiary or
Affiliate to terminate any Eligible Employee’s or Participant’s employment or
service at any time, (iii) giving an Eligible Employee or Participant any claim
to be granted any Award under the Plan or to be treated uniformly with other
Participants and employees, or (iv) conferring on a Participant any of the
rights of a shareholder of the Company unless and until the Participant is duly
issued or transferred shares of Stock in accordance with the terms of an Option
or an Award of Restricted Stock. To the extent that an employee of a Subsidiary
or Affiliate receives an Award under the Plan, that Award can in no event be
understood or interpreted to mean that the Company is the employee’s employer or
that the employee has an employment relationship with the Company.

(k) Provisions Held Invalid or Unenforceable. If any provision of the Plan is
held invalid or unenforceable, the invalidity or unenforceability will not
affect the remaining parts of the Plan, and the Plan will be enforced and
construed as if such provision had not been included.

 

- 21 -



--------------------------------------------------------------------------------

(l) Nonexclusivity of the Plan. The adoption of the Plan by the Board shall not
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other compensation and incentive arrangements
for employees, agents and brokers of the Company and its subsidiaries as it may
deem desirable.

(m) Payments in the Event of Forfeitures. Unless otherwise determined by the
Committee, in the event of a forfeiture of a share of Stock, Option or SAR with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration.

(n) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with Delaware law, without giving effect to principles of conflicts
of laws, and applicable federal law.

(o) Plan Effective Date. The Plan has been adopted by the Board as of the
Effective Date.

(p) Last Grant Date. No Award may be granted under the Plan after December 31,
2017.

(q) Unfunded Status of Plan. It is presently intended that the Plan constitute
an “unfunded” plan for incentive and deferred compensation. The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Stock or make payments; however, unless the
Committee otherwise determines, the structure of such trusts or other
arrangements must be consistent with the “unfunded” status of the Plan.

 

- 22 -